Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention as amended in response filed 10/28/2021 is accepted. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Zheng (US 2015/0042871) and Wu et al. (CN105791681) does not teach nor suggest in detail the limitations of “obtaining a facial image of a target user; calculating a first ratio of a face to the facial image; calculating a second ratio of a preset feature area of the face in the facial image to the face; calculating a projection distance based on a preset projection distance, a relationship between the first ratio and a first calibration ratio, a relationship between the second ratio and a second calibration ratio, wherein the first calibration ratio and the second calibration ratio are determined based on the preset projection distance, and determining a control parameter of the camera module according to the projection distance and controlling the camera module based on the control parameter” as recited in Independent claim 1; “obtain a facial image of a target user; calculate a first ratio of a face to the facial image; calculate a second ratio of a preset feature area of the face in the facial image to the face; calculate a projection distance based on a preset projection distance, a relationship between the first ratio and a first calibration ratio, a relationship between the second ratio and a second calibration ratio, wherein the first calibration ratio and the second calibration ratio are determined based on the preset projection distance; and determine a control parameter of the camera module according to the projection distance; and a controller, configured to control the camera module based on the control parameter” as recited Independent claim 14 and “obtain a facial image of a target user; calculate a first ratio of a face to the facial image; calculate a second ratio of a preset feature area of the face in the facial image to the face; calculate a projection distance based on a preset projection distance, a relationship between the first ratio and a first calibration ratio, a relationship between the second ratio and a second calibration ratio, wherein the first calibration ratio and the second calibration ratio are determined based on the preset projection distance; and determine a control parameter of a camera module according to the projection distance and control the camera module based on the control parameter” as recited in Independent claim 28 and  (In remarks filed on 10/28/2021 as well as page 8-10 and 19 of Applicant’s enabling portions of the specification). Zheng and Wu teaches of a system that is able to determine a projection distance for a camera based on face detection. Wu teaches that object distances can be obtained respectively by emitting multiple laser beams to different positions of the face, such as cheekbones, forehead, chin, etc. A reference distance is obtained by averaging the distances to each of the parts of the faces. However, as recited in the claim above, the claim requires calculating a first ratio of a face to the facial image; calculating a second ratio of a preset feature area of the face in the facial image to the face; calculating a projection distance based on a preset projection distance, a relationship between the first ratio and a first calibration ratio, a relationship between the second ratio and a second calibration ratio, wherein the first calibration ratio and the second calibration ratio are determined based on the preset projection distance, and determining a control parameter of the camera module according to the projection distance and controlling the camera module based on the control parameter, which both Wu and Zheng fail to teach.
Furthermore, the underlined claim limitations recited above in claims 1, 14 and 28 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-2, 4, 6-15, 17 and 19-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481